﻿At the outset, I pay sincere tribute to
the President on his election to preside over the
Assembly at the fifty-eighth session, which is being
held in a particularly important context in this century.
His long experience and his expertise on international
issues, as well as the role that his country, Saint Lucia,
plays in the Caribbean region, guarantee that our work
will be a success.
I also congratulate the other members of the
Bureau, and cannot fail to commend the skill with
which the President’s distinguished predecessor, Mr.
Jan Kavan, of the Czech Republic, conducted the work
of the fifty-seventh session.
I reiterate to the Secretary-General the full
support of the Transitional Government of the Central
African Republic for his unceasing work at the head of
the Organization to ensure peace and security in a
world beset by terrorist threats and widespread
insecurity.
The Central African Republic joins those who
have honoured the memory of the United Nations
personnel who fell victim to the wanton violent act of
terrorism in Baghdad on 19 August, including Mr.
Sergio Vieira de Mello, and reiterates its sincere
sympathy to the Secretary-General. We appreciate his
decision to maintain the United Nations mission in
Iraq, despite everything.
24

For a decade, the General Assembly has adopted
many recommendations, whose implementation has not
always brought solutions to our diverse shared
concerns.
Before my delegation contributes its appraisal of
the state of the world, against the backdrop of the many
challenges of the twenty-first century, I would like, on
behalf of His Excellency François Bozizé, President of
the Central African Republic, and of the Republic’s
Government and people, to express the wish that our
meetings may be crowned with success.
A world that cherishes peace, progress, solidarity
and concord is the objective to which the entire world
aspires and the main philosophy of the founding fathers
of the United Nations. Indeed, when peace is not
assured, various crises ensue. Aggravating factors like
destitution, penury, extreme poverty, HIV/AIDS,
tuberculosis and malaria, combined with intolerance,
injustice, indifference and social inequality, greatly
threaten the balance of peace in many regimes of the
world, and particularly in the Central African Republic.
It was against this background that a surge in
patriotism occurred on 15 March this year in the
Central African Republic as the outcome of a process
to which all the leading lights of the nation contributed.
The situation that prevailed in my country before
15 March was the subject of several debates, and
unsuccessful attempts at settlement, by the Security
Council, the African Union’s/Central Organ of the
Mechanism for Conflict Prevention, Management and
Resolution, the Central African Economic and
Monetary Community (CAEMC) and the Community
of Sahelo-Saharan States. A number of bilateral
initiatives also failed.
I reiterate once again the gratitude of the
Government and people of the Central African
Republic to the Secretary-General, the United Nations
Peace-building Support Office in the Central African
Republic, the Security Council members and
particularly friendly countries, who generously
contributed to supporting the Central African people at
an extremely difficult time.
Since 15 March the resolve of the Transitional
Government to work for a return to normal
constitutional life has resulted in significant advances,
in the framework of the implementation of
commitments according to the following timetable:
May 2003, establishment of the National Transition
Council to replace Parliament;. September 2003, the
holding of a national dialogue for the Central Africans
to examine the deep causes of their long-standing
confrontations; 2004, holding of a constitutional
referendum; the third quarter of 2004, presidential
elections; and fourth quarter of 2004, municipal and
legislative elections.
This consensual transition, scheduled to end in
January 2005, should establish security throughout the
country, improve public finances and revive the
economic and social sectors, which are engines of
growth.
These main points of our overall policy and of the
Transitional Government’s economic and social
recovery strategy now being implemented are
supported and commended by the neighbouring
countries in general, and in particular by the members
of CAEMAC, which acknowledge the work of the new
regime.
The member countries of the United Nations
Standing Advisory Committee on Security Questions in
Central Africa, at their nineteenth ministerial meeting,
held in Brazzaville from 14 to 17 May this year,
expressed their support for the change that had
occurred in Bangui in a declaration, and appealed to
the international community to provide assistance to
the Central African Republic.
The exhaustive report of the situation before
15 March presented by the President of the Republic,
His Excellency General François Bozizé, to the special
summit of CAEMAC devoted exclusively to the
situation in the Central African Republic led heads of
State and of delegations to understand and support the
Transitional Government’s efforts to bring about a
return to constitutional order. Clear signs of the
significant progress in establishing national
reconciliation and restoring constitutional and
democratic order are the fruitful discussions with many
friendly countries and partners, the consultations
between the Central African Republic and the
European Union which have been going on since
22 May, and the fact-finding visit to Bangui from 17 to
21 August of the Committee of Ambassadors of the
African, Caribbean and Pacific States.
In his introductory report to the Millennium
Summit, the Secretary-General recalled that people are
the purpose of any activity. Nothing could be more
true. My delegation would like to see the United
25

Nations regain its authority in order to help promote
human rights, democracy and development throughout
the world.
Protecting and guaranteeing human rights
contributes to a country’s national concord and to the
strengthening of its democracy. This was so well
understood by the Central African Republic that on
15 March we chose consensual governance, at the
centre of which the well-being of the citizens and the
protection and guarantee of their rights are the highest
priorities.
Implementing this will require resources that
permit the widespread promotion of human rights and
social development. My delegation hopes that the
United Nations will become more involved, at the
beginning of this third millennium, in international
action to create a true human rights culture. To do this,
the United Nations needs to reform, renew itself and
adapt to today’s world. It will have to rationalize its
procedures, methods and approaches to all questions
within its purview.
It will be understood that my delegation would
like to see the Security Council reformed, so that it
may better discharge its noble mission. Even if the veto
is not as abused as it was during the cold war, Security
Council membership needs to be reformulated, both at
the level of permanent membership and non-permanent
membership, in order to reflect the new realities of our
world. This is the view of the delegation of the Central
African Republic.
The need for a new approach in relations between
States means that we all need to make a real
commitment. This led to the adoption of the
Constitutive Act of the African Union as an expression
of the desire of Africa to meet, together with the
United Nations, all the challenges of the twenty-first
century. My country will spare no effort to promote
this new dynamism.



